                         UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                   CRIMINAL ACTION


v.                                                         NO. 09-046


TREG EUGENE                                                SECTION “F”


                               ORDER AND REASONS

      Before the Court are multiple requests for relief by Treg

Eugene: (1) two letters stating that he was cheated out of 10

months of credit on his federal sentence, which the Court construes

as motions requesting credit for jail time he has served (Rec.Docs.

290 and 312); (2) motion to reduce sentence under 18 U.S.C. § 3582,

Hughes v. United States, 138 S. Ct. 1765 (2018), and the First

Step Act (Rec.Doc. 291); (3) motion to vacate under 28 U.S.C. §

2255 (Rec.Doc. 292); (4) motion to appoint counsel (Rec.Doc. 294);

and (5) three motions to supplement the motion to vacate (Rec.Docs.

316, 317, and 318).        For the reasons that follow, the motions are

DENIED.

                                  Background

      In August 2009, Treg Eugene pled guilty with a plea agreement

to   two   counts   of    a   superseding   indictment:   Count   4   charged


                                       1
possession with the intent to distribute a quantity of heroin and

crack cocaine and Count 5 charged possession of a firearm in

furtherance of a drug trafficking crime.             In December 2009, Eugene

was sentenced to serve 57 months in prison as to Count 4 and 60

months   as   to     Count    5;   the   sentences     were   ordered   to   run

consecutively. Eugene did not file a direct appeal. Several years

later,   in   June    2015,    the   Court   granted    Eugene’s   motion    for

reduction of sentence under 18 U.S.C. § 3582, which reduced his

sentence of imprisonment as to Count 4 from 57 to 45 months.

     Eugene now seeks relief from the Court.                  In numerous and

overlapping filings, he requests credit for time served; relief

under a recent “sentence reform act signed by President Trump”; he

seeks what he styles as habeas relief or a sentence reduction in

light of Hughes v. United States, 138 S. Ct. 1765 (2018); he seeks

to amend his habeas petition to pursue relief under Rehaif v.

United States, 139 S. Ct. 2191 (2019); it appears that he also

seeks relief under a case argued but not yet decided by the Supreme

Court, Shular v. United States, cert. granted, June 28, 2019, 139

S. Ct. 2773; finally, he also seeks appointment of counsel to

represent him to pursue habeas relief.




                                         2
                                I.
                                A.

     The Court first takes up Eugene’s contention that he was

“cheated” out of 10 months of credit on his federal sentence.       The

Court construes his letters as motions requesting credit for jail

time he has served.   Because the Court lacks authority to award

such credit, Eugene’s requests must be denied. 1

     The term of a defendant’s imprisonment is calculated as

follows:

     (a) Commencement of Sentence. – A sentence to a term of
     imprisonment commences on the date the defendant is
     received in custody awaiting transportation to, or
     arrives voluntarily to commence service of sentence at,
     the official detention facility at which the sentence is
     to be served.

     (b) Credit for Prior Custody. - A defendant shall be
     given credit toward the service of a term of imprisonment
     for any time he has spent in official detention prior to
     the date the sentence commences-

           (1) as a result of the     offense   for   which   the
           sentence was imposed; or


1 Insofar as he is challenging the manner in which his sentence is
being executed, the proper vehicle for Eugene’s requests for credit
for time-served is a motion under 28 U.S.C. § 2241. Construed as
such, Eugene’s motion is denied as premature for failure to exhaust
administrative remedies. Rourke v. Thompson, 11 F.3d 47, 49 (5th
Cir. 1993). Additionally, the Court observes that the proper venue
for such a challenge is the district in which the prisoner is
incarcerated.   Frees v. Maye, 441 Fed.Appx. 285, 286 (5th Cir.
2011).    If Eugene exhausts his administrative remedies and
thereafter seeks judicial review, he should file any future request
for judicial review under § 2241 in the federal district in which
he is incarcerated.
                                 3
           (2) as a result of any other charge for which the
           defendant was arrested after the commission of the
           offense for which the sentence was opposed;

           that has      not     been       credited   against   another
           sentence.

18 U.S.C. § 3585.

      “After a district court sentences a federal offender, the

Attorney General, through the BOP, has the responsibility for

administering the sentence.”          United States v. Wilson, 503 U.S.

329, 335 (1992); see also United States v. Wynder, 659 Fed. Appx.

761, 762-63 (5th Cir. 2016)(per curiam)(citing Wilson, 503 U.S. at

334-335)(“Although the statute does not explicitly say who is

responsible for calculating the [§ 3585(b)] credit, controlling

precedent indicates that it is the Attorney General acting through

the Bureau of Prisons.”); United States v. Binion, 981 F.2d 1256

(5th Cir. 1992)(unpublished, per curiam)(“[D]istrict courts have

no   jurisdiction   to   grant   or     deny   credits   at   sentencing.   The

computation of credits is wholly the function of the United States

Attorney General after the defendants begin their sentences.”).

Accordingly, in order for a district court to have jurisdiction

over a claim for time credit, the defendant first must show that

he has exhausted his administrative remedies with the Bureau of

Prisons.   See Falcetta v. United States, 734 Fed.Appx. 286, 287

(5th Cir. 2018)(per curiam)(“[D]ismissal for lack of jurisdiction


                                        4
was appropriate because Falcetta failed to show that he exhausted

his sentencing credit claim fully through the multi-step BOP

exhaustion procedure.”).

     Because the Attorney General, through the Bureau of Prisons,

is responsible for administering a defendant’s sentence, Eugene

must direct his request to the Bureau.           Only if Eugene can show

that he has exhausted his administrative remedies with the BOP may

he seek judicial review (in the appropriate venue) of the Bureau’s

time computations.      See Falcetta, 734 Fed.Appx. at 287.

                                    B.

     Second, the Court takes up Eugene’s request that the Court

appoint counsel to represent him as he pursues habeas relief.

Unlike defendants in criminal proceedings and prisoners directly

appealing   judgments    in   criminal   cases   as   a   matter   of   right,

prisoners mounting collateral attacks on their convictions do not

have a constitutional right to appointed counsel. Pennsylvania v.

Finley, 481 U.S. 551, 555 (1987); Adeleke v. United States, 550

Fed.Appx. 237, 239 (5th Cir. 2013). The Court has discretion to

appoint counsel to a “financially eligible person” seeking relief

under 28 U.S.C. § 2255 when “the interests of justice so require.”

18 U.S.C. § 3006A(a)(2).          As examined below, Eugene has not

demonstrated that his habeas petition presents issues warranting



                                     5
appointment of counsel. 2     His request for appointment of counsel

is denied.

                                     II.

      The Court next takes up Eugene’s motions cast in the form of

seeking a sentence reduction or relief under the “new bill called

the sentence reform act” (Rec.Doc. 291) and seeking habeas relief

(Rec.Doc. 292) or to “add on” to his habeas petition (Rec.Docs.

316, 317, 318).        Each of these motions seeks relief from his

sentence on various grounds. Construed liberally, he invokes §

3582, the First Step Act, as well as relief based on three cases.

                                     A.

      A motion under 18 U.S.C. § 3582 “permits the discretionary

reduction     of   a   defendant’s    sentence    where    the   applicable

sentencing range is later lowered by the Sentencing Commission.”

See United States v. Jefferson, 464 Fed.Appx. 191, 193 (5th Cir.

2010)(citing 18 U.S.C. § 3582(c)(2)).

      This Court granted a prior motion for sentence reduction filed

by   Eugene   in   2015.   Even   construing     his   current   submissions

liberally, it does not appear that Eugene is invoking any authority




2 The main thrust of Eugene’s many motions is seeking relief under
the First Step Act.    The Court observes that this request was
looked into by an entire committee composed of an Assistant United
States Attorney, an Assistant Federal Public Defender, and staff
from the U.S. Probation Office.
                                 6
lowering   the    sentencing   range    applicable   to    his   offenses     of

conviction.      The Court fails to see how § 3582(c)(2) applies to

Eugene’s requests.     Eugene was already granted such relief and he

fails to offer a new basis for awarding further relief.            Likewise,

insofar as Eugene invokes Hughes v. United States, 138 S. Ct. 1765

(2018), Eugene fails to indicate how Hughes applies here.               There,

the Supreme Court held that relief under § 3582(c)(2) should be

available to defendants with binding plea agreements under Rule

11(c)(1)(C).      In   other   words,   defendants   who    stipulate    to   a

particular sentence in their plea agreements with the government

may still be eligible for a sentence reduction.                   But, here,

although Eugene entered into a plea agreement with the government,

his was not a Rule 11(c)(1)(C) plea deal; he did not stipulate to

a particular term of imprisonment.        Hughes thus has no bearing on

Eugene’s ability to seek a sentence reduction. 3

     There being no relief available to Eugene under § 3582(c)(2)

or Hughes, the Court turns to consider the other grounds raised in

his many motions.       His requests for a sentence reduction seem

better characterized as a request for relief under the First Step




3 Some courts have examined motions under the First Step Act
pursuant to 18 U.S.C. § 3582(c)(1)(B). See, e.g., United States
v. Coleman, 382 F. Supp. 3d 851, 857 (E.D. Wis. 2019)(collecting
First Step Act cases using 18 U.S.C. § 3582(c)(1)(B) as the
procedural vehicle for motions brought under the Act).
                                7
Act, which was passed shortly before the flurry of letters and

motions Eugene filed.

                                         B.

       A prisoner may file a habeas corpus petition pursuant to 28

U.S.C. § 2255, claiming a right to release from custody on the

ground that a sentence ordered by a federal court “was imposed in

violation of the Constitution or the laws of the United States.”

28 U.S.C. § 2255(a). 4       “Relief under 28 U.S.C. § 2255 is reserved

for transgressions of constitutional rights and for a narrow range

of injuries that could not have been raised on direct appeal and

would, if condoned, result in a complete miscarriage of justice.”

United    States    v.    Gaudet,   81   F.3d    585,   589    (5th   Cir.    1996)

(citations and internal quotation marks omitted). A claim of error

that     is   neither     constitutional        nor   jurisdictional     is      not

cognizable     in   a §     2255 proceeding       unless      it   constitutes     a

“fundamental” error that “renders the entire proceeding irregular

and invalid.”       United States v. Addonizio, 442 U.S. 178, 186

(1979).




4 Section 2255 identifies only four bases that might support a
motion to vacate: (1) “the sentence was imposed in violation of
the Constitution or laws of the United States,” (2) “the court was
without jurisdiction to impose [the] sentence,” (3) “the sentence
. . . exce[eds] the maximum authorized by law,” or (4) the sentence
is “otherwise subject to collateral attack.” Id.
                                 8
     The Court “may entertain and determine [a motion to vacate]

without requiring the production of the prisoner at the hearing.”

28 U.S.C. § 2255(c).     Having considered the record, the motion,

and the government’s response, the Court finds that the record is

adequate to address the petitioner’s claims and to dispose of them

as a matter of law.           Accordingly, no evidentiary hearing is

necessary.   See United States v. Walker, 68 F.3d 931, 934 (5th

Cir. 1995) (“[I]f on th[e] record we can conclude as a matter of

law that [the petitioner] cannot establish one or both of the

elements necessary to establish his constitutional claim, then an

evidentiary hearing is not necessary . . . .”).

     A habeas petitioner has the burden of establishing his claims

by a preponderance of the evidence.         Wright v. United States, 624

F.2d 557, 558 (5th Cir. 1980) (citations omitted).             If the Court

finds that the petitioner is entitled to relief, it “shall vacate

and set the judgment aside and shall discharge the prisoner or

resentence him or grant a new trial or correct the sentence as may

appear appropriate.”    28 U.S.C. § 2255(b).

     A motion to vacate filed under § 2255 is subject to a one-

year limitations period, which runs from the latest of: (1) when

the judgment of conviction becomes final; (2) when a government-

created impediment to filing the motion is removed; (3) when the

Supreme   Court   initially    recognized   as   a   new   right   the   legal
                                     9
predicate for the motion, if that right has been made retroactively

applicable   to     cases    on   collateral    review;     or    (4)   when     the

petitioner   could    have    discovered,      through    due    diligence,      the

factual predicate for the motion.            28 U.S.C. § 2255(f).       Although

the   one-year      limitations       period    does     not     operate    as    a

jurisdictional bar, the Fifth Circuit cautions that equitable

tolling    should    be     applied    only    in   “rare       and   exceptional

circumstances.”      Davis v. Johnson, 158 F.3d 806, 811 (5th Cir.

1998).     Indeed, tolling is appropriate only where the petitioner

shows “‘(1) that he has been pursuing his rights diligently, and

(2) that some extraordinary circumstance stood in his way’ of

timely filing his § 2255 motion.”              United States v. Petty, 530

F.3d 361, 365 (5th Cir. 2008) (quoting Lawrence v. Florida, 549

U.S. 327, 336 (2007)).

      1.   First Step Act

      On December 21, 2018, the First Step Act was passed.                 Section

404 of the Act authorizes a defendant to file a motion in his

sentencing court to “impose a reduced sentence as if sections 2

and 3 of the Fair Sentencing Act of 2010 [] were in effect at the

time the covered offense was committed.”               Section 404(a) of the

First Step Act made sections 2 and 3 of the Fair Sentencing Act

retroactive to August 3, 2010 for covered violations of federal

law that occurred prior to that date.               Pursuant to Chief Judge
                                        10
Brown’s   General   Order   dated   January   29,    2019,   Mr.   Eugene’s

eligibility for a sentence reduction under Section 404 of the First

Step Act was reviewed by the Court’s “1stSA Committee.”

     Insofar as Eugene seeks relief under the First Step Act,

habeas is not the appropriate vehicle.        And the Court has already

determined that that Eugene is not eligible for relief under the

First Step Act: the Committee has recommended that the Court deny

such relief because Eugene is not eligible.         The Court agrees. See

Order dtd. 2/6/20 (determining that Eugene is ineligible for a

sentence reduction under the First Step Act because the defendant’s

offense of conviction was a drug offense involving both heroin an

cocaine base, which means that the statutory penalty was not

modified by the Fair Sentencing Act of 2010, and, thus, is not a

“covered” offense” under Section 404(a) of the First Step Act).

     2.   Rehaif v. United States

     Eugene requests permission to supplement his habeas petition

to add a claim invoking Rehaif v. United States, 130 S. Ct. 2191

(2019).   There, the Supreme Court determined that in a prosecution

for 18 U.S.C. § 922(g) and 18 U.S.C. § 924(a)(2), the government

“must show that the defendant knew he possessed a firearm and also

that he knew he had the relevant status when he possessed it.”

Id. at 2194.   Given Eugene’s offenses of conviction -- possession

with the intent to distribute a quantity of heroin and crack
                                    11
cocaine and possession of a firearm in furtherance of a drug

trafficking crime -- he fails to suggest how Rehaif has any bearing

on his case.     Even if Eugene had pled guilty to being a felon in

possession of a firearm rather than or in addition to possessing

a firearm in furtherance of a drug trafficking crime such that the

principle underlying Rehaif had some bearing on Eugene’s case, 5

Eugene fails to suggest that Rehaif announced a new rule of

constitutional law made retroactive to cases on collateral review.

Although the Fifth Circuit has not yet considered this issue, the

Eleventh Circuit has determined that the Supreme Court did not

announce a new rule of constitutional law and, even if it did, it

was not made retroactive to cases on collateral review by the

Supreme Court.    See In re Palacios, 931 F.3d 1314, 1315 (11th Cir.

2019).

     3.   United States v. Shular

     Twice more, Eugene requests permission to supplement his

habeas petition to seek relief under a case he identifies as

“Schuller”; Eugene says he was convicted of the same 924(c) gun

charge as the defendant he identifies as Schuller and that he




5 Eugene argues that “Mr. Rehaif wasn’t aware that he couldn’t
carry a conceal[ed] weapon same as I was. I wasn’t a convicted
felon at the time of the arrest.”
                                12
should be immediately released. Again, the Court finds that Eugene

is not entitled to relief.

     The Court’s own research reveals a case close in name in which

the Supreme Court granted a petition for writ of certiorari, Shular

v. United States, cert. granted, June 28, 2019, 139 S. Ct. 2773.

No decision has been rendered by the Supreme Court.             In United

States v. Shular, 736 Fed.Appx. 876 (11th Cir. 2018), the Eleventh

Circuit affirmed the district court’s determination that Shular’s

prior state drug convictions qualified as predicate offenses for

the Armed Career Criminal Act.      The district court imposed a 180-

month   sentence   under   the   ACCA   after   Shular   pled   guilty   to

possession with the intent to distribute cocaine and cocaine base

and being a felon in possession of a firearm.       Shular appealed his

sentencing, arguing that his state convictions did not qualify as

“serious drug offenses” under the ACCA because the Florida statute

lacks a mens rea requirement.      Id. at 877.     Finding itself bound

by prior panel precedent, the Eleventh Circuit rejected Shular’s

arguments.   The Supreme Court granted Shular’s petition for writ

of certiorari and is considering whether the determination of a

“serious drug offense” under the ACCA requires the same categorial

approach used in the determination of a “violent felony” under the

Act. But, here, Eugene does not identify prior state drug offenses

that served as predicate offenses, nor does he even suggest that
                                   13
his sentence was informed by the ACCA.              Thus, in addition to the

fact that the Supreme Court’s decision has not been rendered, the

issue being considered by the Supreme Court in Shular is patently

academic as to Eugene.

     4. No Certificate of Appealability Shall be Issued.

     Rule    11    of   the    Rules   Governing Section 2255 Proceedings

states:

     The district court must issue or deny a certificate of
     appealability when it enters a final order adverse to
     the applicant. Before entering the final order, the
     court may direct the parties to submit arguments on
     whether a certificate should issue.

A court may issue a certificate of appealability only if the

petitioner    makes     “a    substantial   showing    of   the   denial   of   a

constitutional right.” 28 U.S.C. § 2253(c)(2). In order to obtain

a certificate of appealability, the petitioner must show “that

reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner

or   that    the   issues      presented    [are]     ‘adequate    to   deserve

encouragement to proceed further.’”           Slack v. McDaniel, 529 U.S.

473, 484 (2000)(quoting Barefoot v. Estelle, 463 U.S. 880, 893

(1983)).    Because Eugene’s motion to vacate is untimely and he has

failed to establish any cognizable claim, Eugene has not made a

substantial showing of the denial of a constitutional right.



                                       14
                               ***

     Accordingly, IT IS ORDERED: that Eugene’s motions for time-

served credit (Rec.Docs. 290, 312), motions for sentence reduction

and relief under the First Step Act and Hughes (Rec.Doc. 291),

habeas petition seeking relief under First Step Act (as well as

credit for time served, and relief under Hughes)(Rec.Doc. 292),

motions to amend habeas petition to add claims for relief under

Rehaif and Shular (Rec.Docs. 316, 317, 318), and request for

counsel (Rec.Doc. 294) are all DENIED.    IT IS FURTHER ORDERED:

that the Court will not issue a certificate of appealability.


                         New Orleans, Louisiana, February 6, 2020


                              ______________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




                               15
